Dear Doctor Quillin:
This office is in receipt of your request for information in regard to record keeping requirements for psychologists who have died, retired, moved or become incapacitated. The retired psychologists and those who have moved out of state, and spouses or partners of deceased or disabled psychologists are particularly concerned about the length of time their records must be retained and the responsibility for such records.
You state you are aware of R.S. 40:1299.96 that mandates the retention of complete records for six years from the last date of treatment. However, you indicate you are unable to find any statutory or regulatory requirements covering the retention of records for retired, disabled or deceased psychologists or those who have left the state. You seek advice as to any other regulations that would pertain to these situations, and ask if the custody and responsibility of the records is assumed by the estate of the deceased psychologist or the partner.
Like you, we have been unable to find any provisions in regard to the retention and responsibility of maintenance of the records of a psychologist who has retired, become disabled or died. In the absence of any statutory provisions it would seem the matter could be handled by the Board under R.S. 37:2352(C)(1) which empowers the Board to adopt and revise such rules and regulations that may be necessary to effect the provisions of the Chapter establishing the Board of Examiners of Psychologists and its powers and duties.
However, we think it is significant to observe that under R.S. 40:1299.96, "Health Care information; records", it is provided in paragraph A(3)(a) that "medical records shall be retained by a physician * * * for a minimum period of six years from the date the patient is last treated by the physician". We take particular note that this provision refers to a "physician".
We further find in Paragraph B that "'health care provider' means a `health care provider' as defined in R.S.40:1299.41". Therein in Paragraph (1) health care provider designates numerous positions that are licensed by the state to provide health care of professional services and includes, among the extensive list, psychologists as well as physicians. However, Paragraph (2) of R.S. 40:1299.41 defines "physician" as "a person with an unlimited license to practice medicine in this state."
Consequently, we only find in R.S. 40:1299.96 the requirement that a "physician" maintain a patient's records for six years from the last date of treatment, and this requirement is not relative to psychologists or others defined as "Health Care Providers".
We hope this response is of assistance to you in regard to your inquiry.
Sincerely yours,
                               RICHARD P. IEYOUB Attorney General
                               By: BARBARA B. RUTLEDGE Assistant Attorney General
BBR